Case 6:20-cv-00178-JDK-KNM Document 16 Filed 01/04/21 Page 1 of 1 PageID #: 56




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF TEXAS
                           TYLER DIVISION
 WESLEY V. GIBBS, JR.,            §
     Plaintiff,                   §
                                  §
 v.                               §      Case No. 6:20-cv-178-JDK-KNM
                                  §
 UNITED STATES OF                 §
 AMERICA,
                                  §
     Defendant.                   §

                                 FINAL JUDGMENT
       The Court having considered Movant’s case and rendered its decision by
 opinion issued this same date, hereby ORDERS that the above-styled civil action is
 DISMISSED, without prejudice, for the failure to comply with an order of the Court
 and the failure to prosecute. The Clerk of Court is directed to close the case.

        So ORDERED and SIGNED this 4th day of January, 2021.



                                            ___________________________________
                                            JEREMY D. KERNODLE
                                            UNITED STATES DISTRICT JUDGE
